Exhibit 10.7


STOCKHOLDERS AGREEMENT


This STOCKHOLDERS (FOUNDERS) AGREEMENT (this “Agreement”), dated as of December
21st, 2018 (the “Effective Date”) is entered into among:


(i)  Rokk3r Flamingo Inc., a Delaware Corporation (the “Company”),
(ii)  Rokk3r Ops Inc., a Florida corporation (“Rokk3r”),
(iii)  The entities or individuals listed in Schedule A, and any other
stockholders of the Company who may become party hereto from time to time (each,
a “Stockholder” or “Founder” and, collectively with Rokk3r, the “Stockholders”
or “Founders”).


WHEREAS


WHEREAS, the Stockholders hold shares of the Company as set forth in Schedule A
of this Agreement, and


WHEREAS, the parties hereto desire to agree upon the terms on which the
securities of the Company, now or hereafter outstanding and held by them, will
be held, transferred and voted.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


SECTION 1 – DEFINED TERMS


Capitalized terms shall have the meanings set forth in this Agreement.


“Board” means the Board of Directors of the Company.


 “Founders Common Stock” means the Company’s authorized capital of 10,000,000
common shares of stock, par value of $0.0001 per share, and any other common
equity securities issued by the Company, and any other shares of stock issued or
issuable with respect thereto (whether by way of a stock dividend or stock split
or in exchange for or upon conversion of such shares or otherwise in connection
with a combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).



--------------------------------------------------------------------------------


 “Fully-Diluted Basis” means the number of Shares which would be outstanding, as
of the date of computation, if all vested and outstanding Stock Equivalents had
been converted, exercised or exchanged; provided, however, that any Stock
Equivalents which are subject to vesting but have not vested as of the date of
computation will be disregarded for purposes of determining Fully-Diluted Basis.


“Intellectual Property” means the customer lists, trade secrets, processes,
methods, formulas, intellectual property, inventions, information including
know-how, technical information developments, pathways, design, pattern,
compilation, program, device, method, technique, or process.


“Permitted Issuance” means any issuance of Shares (a) pursuant to the exercise
or conversion of any Stock Equivalents; (b) pursuant to a stock split, stock
dividend, plan of recapitalization, reorganization or like action; (c) pursuant
to an initial public offering; (d) to the current or future directors, managers,
officers, employees or consultants of the Company or any of its subsidiaries
pursuant to an equity incentive plan approved by the Board or pursuant to a
compensation-related plan of the Company approved by the Board; (e) in
connection with a non-capital raising transaction or for non-cash consideration,
such as issuances of Shares to vendors or strategic or marketing partners or in
joint ventures; or (f) to lenders or other financing sources in connection with
obtaining financing for the Company or any of its subsidiaries.


“Person” means an individual, a corporation, an association, a joint venture, a
partnership, a limited liability company, an estate, a trust, an unincorporated
organization and any other entity or organization, governmental or otherwise.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


“Shares” means shares of Founders Common Stock.


“Stock Equivalents” means any (a) warrants, options or other right to subscribe
for, purchase or otherwise acquire any Shares or (b) any securities convertible
into or exchangeable for Shares.


“Transfer” means any direct or indirect transfer, donation, sale, assignment,
pledge, hypothecation, grant of a security interest in or other disposal or
attempted disposal of all or any portion of a security, any interest or rights
in a security, or any rights under this Agreement.


2

--------------------------------------------------------------------------------


“Transferred” means the accomplishment of a Transfer, and “Transferee” means the
recipient of a Transfer.


SECTION 2 – SHARES SUBJECT TO THIS AGREEMENT


2.1  Issued and Outstanding Founders Common Stock. As of the Effective Date, the
Shares listed in Schedule A constitute all of the issued and outstanding
Founders Common Stock of the Company.


2.2  Stockholders ownership. The Stockholders have purchased and own the number
of Shares of the Series of Common Stock, and approximate percentage of company
ownership, as listed in Schedule A.


2.3  Full Consideration and Certificate. The Company acknowledges receipt from
each Stockholder of the full consideration for the respective Shares listed in
Schedule A, and each Shareholder acknowledges receipt of certificates
representing the Shares ownership.


2.4  Shares Subject to this Agreement. All of the Shares listed in Schedule A
and any additional Shares of the Common Stock of the Company that may be
acquired by the Stockholders in the future shall be subject to this Agreement.


SECTION 3 – FOUNDERS COMMON SHARES


3.1  Shares Acquired for Investment. Each of the Stockholders acknowledges and
represents that he or she has obtained and accepted the Shares in good faith,
for investment and for its own account, and not with a view to distribution or
resale. Stockholders shall be permitted to sell, assign and transfer their
shares subject to the terms of this Agreement.


3.2  Restrictions on Transfer.  Each Stockholder agrees that such Stockholder
will not Transfer all or any portion of the Shares now owned or hereafter
acquired by such Stockholder, except in connection with, and strictly in
compliance with the conditions of this Section.  If any Transfer is made or
attempted contrary to the provisions of this Agreement, such purported Transfer
shall be void ab initio; the Company and the other parties hereto shall have, in
addition to any other legal or equitable remedies which they may have, the right
to enforce the provisions of this Agreement by actions for specific performance
(to the extent permitted by law); and the Company shall have the right to refuse
to recognize any Transferee as one of its Stockholders for any purpose.


3

--------------------------------------------------------------------------------




3.3  Permitted Transfers.  Notwithstanding anything herein to the contrary, the
provisions of this Section shall not apply to the Transfers listed below,
provided that in each case the Transferee shall have entered into a joinder
agreement to this Agreement providing that all Shares so Transferred shall
continue to be subject to all provisions of this Agreement as if such Shares
were still held by such Stockholder, except that no further Transfer shall
thereafter be permitted hereunder except in compliance with this Section:


(a)  If Stockholder is a natural person, Transfers by any Stockholder to the
spouse, children or siblings of such Stockholder or to a trust or family limited
partnership for the benefit of any of them;


(b)  If Stockholder is a natural person, Transfers upon the death of any
Stockholder to such Stockholder’s heirs, executors or administrators or to a
trust under such Stockholder’s will, or Transfers between such Stockholder and
such Stockholder’s guardian or conservator; and


(c)  If Stockholder is not a natural person, Transfers by any Stockholder to
Affiliates of such Stockholder. Solely for purposes for this Section, the term
“Affiliate” as used with respect to a Stockholder, which is a corporation,
limited liability company or other legal entity as opposed to a natural person,
shall include Persons that own 51% or more of such Stockholder’s equity
interests.


(d)  If Stockholder Transfers to other Founder, or to any other Person, provided
that such Person has been previously approved by the Board.


Notwithstanding anything to the contrary in this Agreement or any failure by a
Transferee under this Section to execute a joinder agreement to this Agreement,
such Transferee shall take any Shares so Transferred subject to all provisions
of this Agreement as if such Shares were still held by the Stockholder making
such Transfer, whether or not such Transferee so agrees in writing.


4

--------------------------------------------------------------------------------


3.4  Right of Refusal Upon Proposed Transfer.  Except as otherwise provided in
Section, in the event that a Stockholder desires at any time to Transfer all or
any part of such Stockholder’s Shares (a “Transferring Stockholder”), the
Transferring Stockholder first shall give written notice to the non-Transferring
Stockholders (the “Other Stockholders”) of such Transferring Stockholder’s
intention to make such Transfer.  Such notice shall state the number of Shares
which the Transferring Stockholder proposes to Transfer (the “Offered Shares”),
the price and the terms at which the proposed Transfer is to be made and the
name and address of the proposed Transferee (the “Proposed Transferee”).  At any
time within thirty (30) days after the receipt of such notice, such Other
Stockholders or their assigns may elect to purchase all or a portion of the
Offered Shares at the price and on the terms contemplated to be offered to the
proposed Transferee and specified in the notice (each such Other Stockholder or
its assigns, a “Participating Stockholder”); provided, however that if there are
two (2) or more Participating Stockholders who have elected to purchase a total
number of shares in excess of the number of Offered Shares, then each such
Participating Stockholder shall have the right to purchase such Offered Shares
pro rata based on the number of equity securities owned by each Participating
Stockholder.  Such Participating Stockholders shall exercise this right by
mailing or delivering written notice to the Transferring Stockholder within the
foregoing thirty (30) day period.  In the event one (1) or more Stockholders
elect to exercise the purchase rights under this Section, the closing for such
purchase shall, in any event, take place within forty-five (45) days after the
receipt of the initial notice from the Transferring Stockholder.  If there are
no Participating Stockholders, then the Company shall have the right to purchase
the Offered Shares at such price and terms for a reasonable period.  In the
event that the Company declines and there are no Participating Stockholders, or
in the event that the Participating Stockholders do not pay the full purchase
price within such forty-five (45)-day period or the Company does not pay the
full purchase price within fifteen (15) days after delivering notice to the
Transferring Stockholder of its desire to exercise its purchase rights under
this Section, the Transferring Stockholder may, within sixty (60) days
thereafter, sell the Offered Shares to the proposed Transferee at the same price
and on the same terms as specified in the original notice.  Such sale shall be
subject to Company audit.


3.5  Preemptive Rights.  Each Stockholder acknowledges that the Company shall
have the right to raise capital from all sources and in all manners available to
it, including, but not limited to, the incurrence of debt in any form.


5

--------------------------------------------------------------------------------


(a)  “Purchase Right”.  If the Company authorizes the issuance and sale of any
Shares other than pursuant to a Permitted Issuance (“New Securities”), then each
Stockholder will have the right to purchase a pro-rata portion of such New
Securities (the “Pro-Rata Portion”).  A Stockholder’s Pro-Rata Portion, for
purposes of this Section, is the ratio of the number of Shares on a
Fully-Diluted Basis which such Stockholder then owns to the total number of
Shares on a Fully-Diluted Basis then held by all of the Stockholders, subject to
increase pursuant to the Right of Over-Allotment (explained below). The
preemptive rights notice (“Preemptive Rights Notice”) shall describe the Shares
proposed to be issued by the Company in reasonable detail and specify the number
of Shares, price and payment terms.  A Stockholder may accept the Company's
offer stated in the Preemptive Rights Notice as to the full number of Shares
offered to it or any lesser number, by written notice thereof given by it to the
Company prior to the expiration of the aforesaid ten (10) day period, in which
event the Company shall promptly sell and such Stockholder shall buy, upon the
terms specified, the number of Shares agreed to be purchased by such
Stockholder.  The Company shall be free at any time prior to one hundred twenty
(120) days after the date of the Preemptive Rights Notice to offer and sell the
remainder of such Shares proposed to be issued by the Company, at a price and on
payment terms no less favorable to the Company than those specified in the
Preemptive Rights Notice. If any Stockholder fails to timely deliver to the
Company the notice contemplated by this Section, such Stockholder shall be
deemed to have waived its right to exercise its preemptive rights with respect
to the issuance contemplated in the Preemptive Rights Notice.


(b)  Right of Over-Allotment.  Each of the Stockholders who has exercised its
purchase right under the Section 3.6 (a) (Purchase Right) may, after five (5),
but within ten (10), business days from the date such non-purchasing Stockholder
fails to exercise its rights to purchase its Pro-Rata Portion under Section 3.6
(a) (Purchase Right), purchase the remaining Pro-Rata Portion on a pro-rata
basis with all Stockholders who elect to purchase an over-allotment share of the
remaining Pro-Rata Portion pursuant to this Section.


(c)  Notice from the Company.  Subject to the Notice After Sale (explained
below), if the Company proposes to undertake an issuance of New Securities in
accordance with the Purchase Right explained in this Section, then the Company
shall give each Stockholder who has a purchase right written notice of such
proposal, describing in reasonable detail the type of New Securities, the price
and the terms upon which the Company proposes to issue the same and the formal
terms thereof if other than Common Stock.  For a period of thirty (30) days
following the receipt of such notice by each Stockholder, each Stockholder may
elect to purchase up to its Pro-Rata Portion of the New Securities.  The
Stockholder may exercise such election by giving written notice to the Company
within such thirty (30) day period stating therein the quantity of New
Securities to be purchased.


6

--------------------------------------------------------------------------------




(d)  Notice After Sale.  Notwithstanding anything in this Agreement to the
contrary, the Company may in its sole discretion issue New Securities prior to
providing the Stockholders with notice and the opportunity to purchase New
Securities as set forth in this Section, so long as the Company provides to the
Stockholders such notice and opportunity to purchase within ninety (90) days
after the issuance of such New Securities.  For a period of thirty (30) days
following the mailing of such notice by the Company, each Stockholder may
exercise the Purchase Rights under this Section by giving written notice to the
Company and stating therein the quantity of New Securities to be purchased.


(e)  Sale by the Company.  In the event any Stockholder who has a Purchase Right
under this Section fails to exercise in full such Stockholder’s Purchase Right
within the thirty (30) day period provided in Section 3.5 (a) and after the
expiration of the thirtieth (30th) day period for the exercise of the
over-allotment, the Company shall have ninety (90) days thereafter to sell the
New Securities with respect to which the Purchase Right was not exercised, at a
price and upon terms not materially more favorable to the purchasers thereof
than specified in the Company’s notice given pursuant to this Section. After
such ninety (90) day period, such New Securities must first be reoffered to the
Stockholders pursuant to this Section.


(f)  Closing.  The Closing for any such issuance shall take place as proposed by
the Company with respect to the New Securities to be issued, at which Closing
the Company shall deliver certificates for the New Securities in the respective
names of the purchasing Stockholders against receipt of the consideration
therefor.


(g)  Stock Dividends, Splits, Reclassifications, Mergers, etc.  Each Stockholder
acknowledges and agrees that Shares issued by the Company pursuant to a stock
dividend, stock split, reclassification or like action, or pursuant to the
exercise of a right granted by the Company to all holders of Shares to purchase
Shares on a proportionate basis, will be Transferred only, and for all purposes
be treated in the same manner as, and be subject to the same options with
respect to, the Shares which were split or reclassified or with respect to which
a stock dividend was paid or rights to purchase stock on a proportionate basis
were granted.  In the event of a merger of or exchange involving the Company
where this Agreement does not terminate, any Stock Equivalents that are issued
in exchange for Shares will thereafter be deemed to be Shares subject to the
terms of this Agreement.


7

--------------------------------------------------------------------------------


3.6  Drag-Along Rights.


(a)  In the event the Board approves a Sale of the Company (as defined below) in
a bona fide negotiated transaction, with any non-Affiliate of the Company or any
majority stockholder (in each case, the “Buyer”), each Stockholder, including
any Permitted Transferees, shall be obligated to and shall upon the written
request of the Board:  (a) sell, transfer and deliver, or cause to be sold,
transferred and delivered, to the Buyer, the Stockholder’s Shares (including for
this purpose all of such Stockholder’s or his or her Permitted Transferee’s
Shares that presently or as a result of any such transaction may be acquired
upon the exercise of any option (following the payment of the exercise price
therefor)) on substantially the same terms applicable to the Board (with
appropriate adjustments to reflect the conversion, redemption and/or exercise of
any Stock Equivalents, as well as the relative preferences and priorities of any
applicable type of stock); and (b) execute and deliver such instruments of
conveyance and transfer and take such other action, including voting such Shares
in favor of any Sale of the Company proposed by the Board and executing any
purchase agreements, merger agreements, indemnity agreements, escrow agreements
or related documents as the Board or the Buyer may reasonably require in order
to carry out the terms and provisions of this Section.


(b)  A “Sale of the Company” shall mean either: (i) the sale, in a single
transaction or series of related transactions, of all or a majority of the
Company’s capital stock to an unrelated Person, (ii) the dissolution or
liquidation of the Company, (iii) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated Person, (iv) a
merger, reorganization or consolidation in which the outstanding shares of the
Company’s capital stock are converted into or exchanged for securities of the
successor entity and the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the successor entity immediately upon completion of
such transaction, or (v) any other change in control transaction as determined
by the Board.


(c)  Each party to this Agreement hereby constitutes and appoints as the proxies
of the party and hereby grants a power of attorney to the Chief Executive
Officer of the Company, and a designee of the Stockholders, and each of them,
with full power of substitution, with respect to the matters set forth herein,
including without limitation, election of persons as members of the Board and
votes regarding any Sale of the Company, and hereby authorizes each of them to
represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement or approval of any Sale of the Company pursuant to and in accordance
with the terms and provisions of this Agreement.  Each of the proxy and power of
attorney granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Company and the parties in
connection with the transactions contemplated by this Agreement and, as such,
each is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to the terms hereof.  Each party hereto
hereby revokes any and all previous proxies or powers of attorney with respect
to the Shares and shall not hereafter, unless and until this Agreement
terminates or expires pursuant to the terms hereof, purport to grant any other
proxy or power of attorney with respect to any of the Shares, deposit any of the
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any Person, directly or
indirectly, to vote, grant any proxy or give instruc-tions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.


8

--------------------------------------------------------------------------------




(d)  The Stockholders shall bear their pro rata share (based upon the price to
be paid to each such Stockholder) of the costs of any sale of Shares pursuant to
a Drag-Along sale to the extent that such costs are incurred for the benefit of
all holders of Shares and are not otherwise paid by the Company or the acquiring
party.  Costs incurred by the Stockholders on their own behalf will not be
considered costs of the transaction hereunder.


3.7  Tag-Along Rights.


(a)  If at any time a Stockholder (or one of its Permitted Transferees) proposes
to Transfer (other than pursuant to a Permitted Transfer) fifty percent (50%) or
more of the Shares held by it in a single transaction or a series of related
transactions to an unaffiliated third party on arms-length bona fide terms, then
the Board shall permit each other Stockholder (“Remaining Stockholders”) to sell
a percentage of its Shares equal to the percentage of Shares proposed to be
sold, on equivalent terms and at an equivalent price per Share and for the same
type of consideration offered by such third-party offeror to the Stockholder,
and the Stockholder shall not Transfer any Shares under this Section unless each
Remaining Stockholder exercising its rights under this Section is permitted to
sell such Remaining Stockholder’s Shares on such price, terms and conditions.


(b)  The Board shall give written notice (the “Tag-Along Notice”) to the
Remaining Stockholders of each proposed Transfer giving rise to the rights
referred to in this Section (“Tag-Along Rights”) no less than thirty (30) days
prior to the proposed Transfer, setting forth the name and address of the
Prospective Transferee(s), the number of Shares to be sold, the terms and
conditions (including price) of the sale and the expected closing date of the
Transfer. The Tag-Along Notice shall also provide that the Remaining
Stockholders may elect to exercise such rights within thirty (30) days following
their receipt of the Tag-Along Notice, by delivery, on or before the expiration
of such time period, of a written irrevocable notice to the Board indicating
such Remaining Stockholder’s desire to exercise such rights under this Section.
No present or future Tag-Along Rights of a Stockholder shall be adversely
affected by its exercise or failure to exercise such rights in the past. If the
Board does not receive notice from a Remaining Stockholder electing to exercise
its Tag-Along Rights within the thirty (30) day period referenced in this
Section, such Remaining Stockholder shall be deemed to not have exercised its
Tag-Along Rights hereunder with respect to that particular transfer. The
Stockholder’s sale of Shares in any sale proposed in a Tag-Along Notice shall be
affected only on substantially similar terms and conditions as set forth in such
Tag-Along Notice, and may only be consummated if all Stockholders exercising
Tag-Along Rights are permitted to participate in such Transfer in accordance
with this Section. If any Stockholder participates in a sale under this Section,
such Stockholder shall take all reasonably necessary and desirable actions
approved by the Board, in connection with the consummation thereof, including
the execution of such customary agreements, instruments and other actions
reasonably necessary to provide the representations, warranties and covenants
relating thereto that are customary for transactions of that type; provided,
however, that (x) under no circumstances shall such Stockholder be required to
be jointly and severally liable for any indemnification obligations arising
pursuant to the preceding clause, (y) all such indemnification obligations shall
be pro rata based on the number of Shares being sold by each Stockholder, and
(z) under no circumstances shall such Stockholder's aggregate liability pursuant
thereto be greater than the purchase price for the Shares received in such
Transfer.  The Board shall not be obligated to consummate any sale transaction
with any prospective purchasers, irrespective of its issuance of a Tag-Along
Notice, and shall have no liability to the other Stockholder for its failure to
do so.


9

--------------------------------------------------------------------------------


(c)  The Stockholders shall bear their pro rata share (based upon the price to
be paid to each such Stockholder) of the costs of any sale of Shares pursuant to
a Tag-Along sale to the extent that such costs are incurred for the benefit of
all holders of Shares and are not otherwise paid by the Company or the acquiring
party.  Costs incurred by the Stockholders on their own behalf will not be
considered costs of the transaction hereunder.


3.8  Lock-Up. Each Stockholder agrees, if requested by the Company and any
underwriter engaged by the Company, not to sell or otherwise transfer or dispose
of any Shares (including, without limitation, pursuant to Rule 144 under the
Securities Act) held by him, her or it for such period following the effective
date of any registration statement of the Company filed under the Securities Act
as the Company or such underwriter shall specify reasonably and in good faith. 
If requested by the underwriter engaged by the Company, each Stockholder shall
execute a separate letter reflecting the agreement set forth in this Section.


3.9  Early Liquidity. Founders shall have the right to convert for sale its
Founders Common Shares, at a one to one conversion rate, into preferred stock
then created on the same terms as the Company’s sale to investors in a
subsequent round of financing (the “Conversion”). If the Company authorizes a
round of financing, the Board will determine the percentage of such financing
that will be allocated for Conversion (“Percentage for Conversion”). Then, each
Founder will have the right to convert for sale a pro-rata portion of such
percentage (the “Conversion Pro-Rata Portion”). The Company shall have
preference over Founders when selling the preferred shares to investors in that
subsequent round of financing.


SECTION 4 – OTHER AGREEMENTS


4.1  Confidentiality (non-disclosure). Each Stockholder shall not directly or
indirectly divulge or make use of any Confidential Information (as defined
below) without the prior written consent of the Company. Each Stockholder shall
not directly or indirectly misappropriate, divulge, or make use of Intellectual
Property. Each Stockholder further agrees to inform the Company within 24 hours
about any query on this Agreement by anyone not authorized to receive such
information.


(a)  “Confidential Information” means information about the Company and its
customers, customer prospects, employees and/or vendors that is not generally
known outside of the Company, which you will learn of in connection with your
duties with the Company. Confidential Information may include, without
limitation: (1) the terms of this Agreement, except as necessary to inform a
subsequent employer of the restrictive covenants contained herein and/or your
attorney, spouse, or professional tax advisor only on the condition that any
subsequent disclosure by any such person shall be considered a disclosure by you
and a violation of this Agreement; (2) the Company’s business policies,
finances, and business plans; (3) the Company’s financial projections, including
but not limited to, annual sales forecasts and targets and any computation(s) of
the market share of customers and/or customer prospects; (4) sales information
relating to the Company product roll-outs; (5) customized software, marketing
tools, and/or supplies that you will be provided access to by the Company and/or
will create; (6) the identity of the Company’s customers, customer prospects,
and/or vendors (including names, addresses, and telephone numbers of customers,
customer prospects, and/or vendors); (7) any list(s) of the Company’s customers,
customer prospects, and/or vendors; (8) the account terms and pricing upon


10

--------------------------------------------------------------------------------


which the Company obtains products and services from its vendors; (9) the
account terms and pricing of sales contracts between the Company and its
customers; (10) the proposed account terms and pricing of sales contracts
between the Company and its customer prospects; (11) the names and addresses of
the Company’s employees or independent contractors, and other business contacts
of the Company; (12) the techniques, methods, and strategies by which the
Company develops, manufactures, markets, distributes, and/or sells any of the
products; (13) all Intellectual Property; and (14) all inventions, trade
secrets, know-how, business plans, research, development, manufacturing and
marketing projects.  Confidential Information also includes information received
in confidence by the Company from its customers, suppliers or other third
parties.


(b)  Unless prior written consent of the Board, each Stockholders agree never to
disclose to any individual or organization any Intellectual Property.


4.2  Intellectual Property.


(a)  Unless prior written consent of the Board, each Founder acknowledges and
agrees never to disclose to any individual or organization any Company’s
Intellectual Property.


(b)  Each Founder agrees that all Intellectual Property owned by such Founder
prior to the date hereof and relating to the business of the Company hereto
shall be hereby assigned, free and clear of all liens, to the Company.
Notwithstanding, Stockholders agree that Rokk3r’s Intellectual Property,
regardless of whether use for in the benefit of the Company, will remain
Rokk3r’s at all times. Thus, Rokk3r is not assigning any of Rokk3r’s
Intellectual Property to the Company. Furthermore, Stockholders acknowledge and
accept that Rokk3r may use Rokk3r’s Intellectual Property with and for its and
the benefit of other Rokk3r customers and Affiliates and that Rokk3r may dispose
of Rokk3r’s Intellectual Property as it deems appropriate, without requiring
approval to the effect from either Company or Stockholders.


11

--------------------------------------------------------------------------------


(c)  Stockholders agree that all Intellectual Property developed by the Company
relating and unique to the business of the Company shall be owned by the
Company. Thus, following the date hereof and after ceasing to be a Founder, each
Founder agrees that all Intellectual Property developed by such Founder relating
to the business of the Company shall be owned by the Company and immediately
assigned by such Founder to the Company, at no cost to the Company.


(d)  Founders shall promptly and fully disclose any Intellectual Property to the
CEO, which shall become exclusive property of the Company. Founders hereby
assign to the Company, Founder’s entire right, title, and interest therein and
shall promptly deliver to the Company all Intellectual Property, including all
papers, drawings, models, data, and other material relating to any of the
foregoing Intellectual Property conceived, made, developed, created or reduced
to practice by Founder. All patentable or copyrightable Intellectual Property
shall be considered “works made for hire.” Founders shall upon the Company’s
request and at its expense, execute any documents necessary or advisable in the
opinion of the Company’s counsel to assign, and confirm the Company’s title in
the foregoing Intellectual Property and to direct issuance of patents or
copyrights to the Company with respect to such Intellectual Property as are the
Company’s exclusive property as against Founder and its successors, heirs,
devisees, legatees and assigns under this Section.


4.3  Non-Solicitation. Stockholder covenant and agree that at any time while a
Stockholder of the Company and for a period of 2 years after cease to be a
Stockholder of the Company, such Stockholder will not, directly or indirectly,
solicit, induce, recruit, encourage or otherwise endeavor to cause or attempt to
cause any employees, vendors, subcontractors, consultants, and independent
contractors (an “Individual”) with whom such Stockholder had material contact,
to terminate their relationship with the Company except if explicitly negotiated
an approved in writing by the Board.


(a)  In the event a Stockholder breaches any of the obligations under this
Section, without notice of default being required, Stockholder shall pay Company
a penalty equivalent to three (3) times the monthly full time price (160 hours
per month) of the Individual. As a way of example, for Individual with an hourly
rate of $100, the full time price would be $16,000. Thus, the penalty would
equal $48,000.


(b)  Stockholder acknowledges that Rokk3r may from time to time reassign
resources dedicated to the Company. Such reassignments by Rokk3r, either due to
termination or otherwise, will not be considered solicitation for purposes of
this Section.


12

--------------------------------------------------------------------------------




4.4  Noncompetition.  Except for Rokk3r, none of the Founders will, without the
prior written consent of the Board, at any time while a Founder and for a period
of three (3) years after he ceases to be a Founder, either individually or in
partnership or jointly or in conjunction with any Person as principal, agent,
employee, shareholder (other than a holding of shares listed on a United States
stock exchange that does not exceed 5% of the outstanding shares so listed) or
in any other manner whatsoever carry on or be engaged in or be concerned with or
interested in or advise, lend money to, guarantee the debts or obligations of or
permit his name or any part thereof to be used or employed by any person engaged
in or concerned with or interested in any business similar to or competitive
with the business carried on by the Company or, if he has ceased to be a
Founder, any business similar to or competitive with the business carried on by
the Company at the time such Founder ceased to be a Founder of the Company.


SECTION 5 – MANAGEMENT AND CONTROL


5.1  Board of Directors.


(a)  Composition. Each Stockholder agrees to vote all of its, his or her Shares
having voting power (and any other Shares over which it, he or she exercises
voting control), in connection with the election of the Board and to take such
other actions as are necessary (whether in its, his or her capacity as a
stockholder, director, member of a board committee, officer or otherwise
including, without limitation, attendance at meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents) so as to
cause:


(i)  the election to the Board of one individual, designated from time to time
by Rokk3r (the “Rokk3r Directors”), who shall initially be German Montoya;


(ii)  the election to the Board of one individual, designated from time to time
by Wynwood Ventures LLC. (the “Wynwood Directors”), who shall initially be
Carlos Garcia;


(iii) the election to the Board of one individual, designated from time to time
jointly by Rokk3r and Wynwood Ventures LLC. (the “Joint Director”);


13

--------------------------------------------------------------------------------


(iv)  the removal from the Board, with or without cause, of any Rokk3r Director
at the written request of Rokk3r, but only upon such written request and under
no other circumstances;


(v)  the removal from the Board, with or without cause, of any Founders Director
at the written request of Founders, but only upon such written request and under
no other circumstances;


(vi)  if any Rokk3r Director resigns, or for any other reason ceases to serve as
a member of the Board during his or her term of office, then the filling of the
resulting vacancy on the Board by a representative designated by Rokk3r; and


(vii)  if any Wynwood Director resigns, or for any other reason ceases to serve
as a member of the Board during his or her term of office, then the filling of
the resulting vacancy on the Board by a representative designated by Wynwood
Ventures LLC.


(viii)  if any Joint Director resigns, or for any other reason ceases to serve
as a member of the Board during his or her term of office, then the filling of
the resulting vacancy on the Board by a representative designated jointly by
Rokk3r and Wynwood Ventures LLC.


(b) To the extent that any party entitled to appoint a member of the Board as
described above fails to appoint such member, then any member of the Board who
would otherwise have been designated in accordance with the terms of this
Section shall instead be elected by the affirmative vote of a majority of the
Stockholders entitled to vote on the election of directors.


(c)  If a Stockholder fails to perform its obligations under this Section, then
such Stockholder hereby grants to the Company its proxy to vote its Shares in
accordance with this Section. 


5.2  Officers and Agents of the Company.


(a)  The Board may authorize any Stockholder of the Company or other Persons to
take action on behalf of the Company, as the Board deems appropriate. Subject to
this Section, any Stockholder may lend money to and receive loans from the
Company, act as an employee, independent contractor, lessee, lessor, or surety
of the Company, and transact any business with the Company, strictly on
arms-length terms no less favorable than those that could be found in the
market, that could be carried out by someone who is not a Stockholder. The
Company may in good faith receive from, or pay to, any Stockholder remuneration,
in the form of wages, salary, fees, rent, interest, or any other form of
compensation, provided that all such remuneration is market and negotiated at an
arm's length basis, and previously approved by the Board.


14

--------------------------------------------------------------------------------


(b)  The Board may appoint officers of the Company who, to the extent provided
by the Board, may have and may exercise in the conduct of the business and
affairs of the Company all the powers and authority delegated to such officers
by the Board, provided that such officers may not exercise the powers required
under the act to be exercised by the Board or the Stockholder. The officers of
the Company may consist of a Chief Executive Officer, President, a Treasurer, a
Secretary, any other officers or agents as may be elected or appointed by the
Board. Subject to this Section and the paragraph above, the Board may provide
rules for the appointment, removal, supervision and compensation of such
officers, the scope of their authority, and any other matters relevant to the
positions. The officers shall act in the name of the Company and shall supervise
its operation, within the scope of their authority, under the direction and
management of the Board. The officers of the Company serve at the pleasure of
the Board and their duties can include the management of the day to day
operations of the Company.


(c)  Any action taken by a duly authorized officer, pursuant to authority
granted by the Board in accordance with this Agreement, shall constitute the act
of and serve to bind the Company, and each Stockholder hereby agrees neither to
dispute such action nor the obligation of the Company created thereby.


5.3  Board Action.


(a)  Subject to Section (b) below, any action of the Board shall require the
affirmative vote or written consent of the majority of the directors of the
Board, including any approval or consent required by the terms of this Agreement
and the creation of any committees of the Board, with each director having one
(1) vote.


(b)  Notwithstanding the foregoing, the affirmative vote or written consent of
all of the members of the Board shall be required for Board approval of any of
the following matters relating to the Company or any subsidiary of the Company:


(i)  borrowing any funds from any third party in excess of $25,000;


(ii)  making loans or advances;


(iii)  repaying or refinancing all or any portion of the principal amount of the
indebtedness of the Company;


15

--------------------------------------------------------------------------------


(iv)  entering into any contract, lease, or other form of agreement, directly or
indirectly, whether written or oral, with any person, calling for payments in
excess of $25,000 in any one year.


(v)  selling or disposing of all or any portion of the assets of the Company,
other than in the ordinary course of business;


(vi)  any liquidation, dissolution, or winding-up of the Company or any Sale of
the Company (as defined below),


(vii)  entering into of any transaction between the Company and any of the
parties hereto or their Affiliates, except for transactions contemplated by this
Agreement;


(viii)  commencing, compromising, settling or waiving of any litigation or
arbitration proceeding;


(ix)  hiring or terminating any c-level employee or employee receiving a salary
of $75,000 or greater per year;


(x)  substantially modifying the lines of business in which the Company is
engaged; and


(xi)  diluting the interests of any Stockholder.


(xii)  approving any IPO and any private round of financing determining, in that
case, the Percentage for Conversion.


(xiii)  approving a Permitted Transfer to a Person.


(xiv)  approving the incorporation of any Company’s subsidiary along with the
corresponding business plan and budget.


16

--------------------------------------------------------------------------------




(c) Deadlock.  Disagreement on any or all of the matters listed in Section (b)
above shall constitute a “Deadlock Matter” as to which the following deadlock
mechanisms will apply:


(i) If there is a fundamental disagreement between the Rokk3r Directors and the
Founders Directors on a Deadlock Matter that cannot be resolved at the Board or
Stockholder level, the parties shall have up to thirty (30) days to mutually
agree to pursue an independent outsider swing vote, or in the alternative,
arbitration or mediation in order to resolve such Deadlock Matter.


(ii) If none of the mechanisms set forth in this Section resolve the Deadlock
Matter within such thirty (30) day period, either Rokk3r, Founders, or Common
Share Director may serve the other party with a notice (a “Deadlock Notice”),
which shall trigger the buy-back provisions set forth in the Section below.


(d)  Required Sale or Redemption of Shares


(i)  Upon the issuance of a Deadlock Notice, Rokk3r shall be required to sell
all, but not less than all, of the Shares owned by Rokk3r to Stockholders
pursuant to the terms of this Section. The purchase price for the Shares
purchased pursuant to this Section shall be the fair market value of the Shares
based on the enterprise value of the Company (on a consolidated basis less net
debt and without regard to minority discounts, majority premiums or illiquidity
discounts) as of the date of the Deadlock Notice (the “FMV Price”).


(ii)  In the event the parties cannot agree on the FMV Price within sixty (60)
days of the Deadlock Notice, the FMV Price will be determined through a
valuation test (the “Valuation Test”).  Under the Valuation Test, the parties
will have thirty (30) days to engage a third party appraiser familiar with the
industry and growth stage of the Company (at the time of such Valuation Test) to
determine the FMV Price.  Each party may select one appraiser each and both such
appraisers will select the third party appraiser from a list of third party
appraisers suggested by each party (with each party suggesting up to three (3))
(the “Appraiser”).  The Appraiser will have thirty (30) days from engagement to
determine the FMV Price in writing.  The FMV Price determined by the Appraiser
shall be final and binding in all respects.


17

--------------------------------------------------------------------------------


(iii)   Each Stockholder agrees, as a condition to any Transfer of his or her
Shares, to cause the Transferee to agree to the provisions of this Section,
whereupon such Transferee shall be subject to the provisions hereof to the same
extent as the Stockholder in connection with its ownership of the Shares
Transferred.


SECTION 6 – MISCELLANEOUS PROVISIONS


6.1  Attorneys’ Fees.  In any dispute between or among the Company and one or
more of the Stockholders, the prevailing party or parties in such dispute shall
be entitled to recover from the non-prevailing party or parties all reasonable
fees, costs and expenses including, without limitation, attorneys’ fees, costs
and expenses, all of which shall be deemed to have accrued on the commencement
of such action, proceeding or arbitration. Attorneys’ fees shall include,
without limitation, fees incurred in any post-award or post-judgment motions or
proceedings, contempt proceedings, garnishment, levy, and debtor and third party
examinations, discovery, and bankruptcy litigation, and prevailing party shall
mean the party that is determined in the arbitration, action or proceeding to
have prevailed or who prevails by dismissal, default or otherwise.


6.2  Amendment and Waiver; Termination


(a)  This Agreement may not be orally changed, modified or terminated, nor shall
any oral waiver of any of its terms be effective.  Any amendment to this
Agreement shall be in writing and shall require the written consent of (i) the
majority of the Board; and (ii) if materially adverse to the interests of a
particular Stockholder or group of stockholders, that Stockholder or the holders
of a majority of the Shares at the time held by that group, as the case may be;
provided, that no amendment to this Section may be made without the consent of
all the Stockholders.


(b)  This Agreement shall terminate upon the earlier to occur of: (i) the
closing of the Company’s initial public offering as a result of which shares of
the Company (or a successor entity) of the same class as the Shares are
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
and publicly traded on any national security exchange, or (ii) upon the written
consent of the Company, Rokk3r, Founders  , and Holders of Common Shares Series
A.


18

--------------------------------------------------------------------------------


6.3  Notices.  All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by electronic or
facsimile transmission or when received if mailed by first class registered or
certified mail, postage prepaid.  Notices to the Company or a Stockholder shall
be addressed as set forth underneath their signatures below, or to such other
address or addresses as may have been furnished by such party in writing to the
other.


6.4  Counterparts.  For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two (2) or more counterparts
(including by means of facsimile and electronic portable document format (PDF)),
each of which shall be deemed an original, but all of which shall constitute one
and the same document.


6.5  Remedies; Severability


(a)  It is specifically understood and agreed that any breach of the provisions
of this Agreement by any Person subject hereto will result in irreparable injury
to the other parties hereto, that the remedy at law alone will be an inadequate
remedy for such breach, and that, in addition to any other legal or equitable
remedies which they may have, such other parties may enforce their respective
rights by actions for specific performance (to the extent permitted by law) and
the Company may refuse to recognize any unauthorized Transferee as one of its
Stockholders for any purpose, including, without limitation, for purposes of
dividend and voting rights, until the relevant party or parties have complied
with all applicable provisions of this Agreement.


(b)  In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.


6.6  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.


19

--------------------------------------------------------------------------------


6.7  Governing Law.  This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Delaware as to all
matters, without regard to its principles of conflicts of laws.  THE PARTIES TO
THIS AGREEMENT HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO
DISPUTES ARISING UNDER THIS AGREEMENT AND THE RELATED AGREEMENTS AND CONSENT TO
A BENCH TRIAL WITH THE APPROPRIATE JUDGE ACTING AS THE FINDER OF FACT.


6.8  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto as contemplated herein, and any successor to the Company by way of merger
or otherwise shall specifically agree to be bound by the terms hereof as a
condition of such successor.  The rights of the Founders hereunder shall be
assignable to Transferees of their Shares as contemplated herein.


6.9  Consent to Jurisdiction.  The parties agree that any action brought by any
party under or in relation to this Agreement, including without limitation to
interpret or enforce any provision of this Agreement, shall be brought in, and
each party agrees to and does hereby submit to the jurisdiction and venue of,
any state or federal court located in Miami-Dade County, Florida.


6.10  Expenses. Except as otherwise expressly provided herein, all expenses
incurred by the parties hereto in connection with the negotiation, execution and
delivery of this Agreement will be borne solely and entirely by the party
incurring such expenses.


6.11  Additional Stockholders.  A Stockholder of the Company may only become
party hereto as an “Additional Stockholder” hereunder by executing a joinder
agreement reasonably satisfactory to the Company.




The remainder of this page is intentionally left blank


20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Stockholders Agreement
to be duly executed as of the date first set forth above.

   
THE COMPANY:
     
Rokk3r Flamingo Inc.
                   
By:
/s/ Carlos
Escobar                                                               

Name:  Carlos Escobar
Title:  President
Address For Notice:
2121 NW 2nd Ave., Suite 203
Miami, FL 33127
Attn: Katia Rocha or Luisa Gamboa
         
FOUNDERS:
     
Rokk3r Ops Inc.
                   
By:
/s/ Carlos Escobar                                                             

Name: Carlos Escobar
Title:  Chief Operating Officer
Address For Notice:
2121 NW 2nd Ave., Suite 203
Miami, FL 33127
Attn: Katia Rocha or Luisa Gamboa
         
Wynwood Ventures LLC.
                   
By:
/s/ Carlos
Garcia                                                                   

Name:  Carlos Garcia
Title:
Address For Notice:
544 Silverado Drive
Tiburon, CA 94920
           
SENEC LLC.
                   
By:
/s/ Leo
Armas                                                                      

Name:  Leo Armas
Title:
Address For Notice:
7951 Riviera Blvd
Suite 210
Miramar, FL 33023





21

--------------------------------------------------------------------------------


SCHEDULE A


1)  Authorized Founders Common Stock (10,000,000 shares)


2)  Issued and Outstanding Founders Common Stock (8,500,000 shares)


3)  Breakdown of Ownership of Issued





 
Name of Founders
 
Number of Shares
   
Percentage
 
Capital Contributions
                      
Rokk3r Ops Inc.
 
$
3,500,000
     
35
%
Cash
 
Wynwood Ventures LLC.
   
2,500,000
     
25
%
Cash
 
SENEC LLC.
   
2,500,000
     
25
%
Cash
 
TOTAL
   
8,500,000
     
100
%
 







22